DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/6/2020 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High et al. (US 2017/0261237).
	Per claim 1, High teaches a climate-controlled container (110) configured to be transported by a robot, the climate- controlled container comprising: a plurality of walls (wall of 110) defining a compartment (120) to store goods; a lid (150) configured to seal the compartment; at least one climate-control unit (130) configured to control a climate inside the compartment; a controller (a control circuit, a central processor, a microprocessor, and the like”, para. 0023) configured to control the at least one climate-control unit to maintain a temperature of the compartment within a range of temperature values (“the insulated storage compartment 120 may be configured to maintain the interior temperature within a narrow range”, para. 0019); and a power interface configured to receive electrical power from at least one shelving unit which the climate-controlled container is coupled (“In some embodiments, the host coupler 140 may comprise a power port for receiving power from the host temperature control system. In some embodiment, the host coupler 140 may comprise a separate power port from the power port of the temperature control device 130”, para. 0021) (to clarify, the host temperature control system is considered a shelving unit since that is where the container is “shelved” during cooling).
	Per claim 2, High meets the claim limitations as disclosed in the above rejection of claim 1.  Further, High teaches comprising a communication interface (“a user interface”, para. 0024) communicatively coupled to the controller.
	Per claim 3, High meets the claim limitations as disclosed in the above rejection of claim 2.  Further, High teaches . The climate-controlled container of claim 2, wherein the controller is further configured to receive, from an external computing device via the communication interface, instructions to maintain the temperature of the compartment within the range of temperature values (“In step 220, the system causes items to be placed into the portable container. In some embodiments, prior to step 220, the system may select a portable container and bring the portable container to a proper temperature prior to placing items into the portable container”, para. 0025).
	Per claim 4, High meets the claim limitations as disclosed in the above rejection of claim 2.  Further, High teaches wherein the controller is further configured to send, to an external computing device via the communication interface, information indicative of operating conditions of the climate-controlled container (“In some embodiments, the portable container 100 may comprise a sensor device for sensing one or more of a temperature in the insulated storage compartment, a movement of the portable housing, a location of the portable housing”, para. 0022).
	Per claim 5, High meets the claim limitations as disclosed in the above rejection of claim 4.  Further, High teaches wherein the information indicative of the operating conditions includes temperature information indicative of at least one of the temperature or humidity of the compartment (“In some embodiments, the portable container 100 may comprise a sensor device for sensing one or more of a temperature in the insulated storage compartment, a movement of the portable housing, a location of the portable housing”, para. 0022).
	Per claim 6, High meets the claim limitations as disclosed in the above rejection of claim 4.  Further, High teaches wherein the information indicative of the operating conditions includes information indicative of a location of the climate-controlled container (“In some embodiments, the portable container 100 may comprise a sensor device for sensing one or more of a temperature in the insulated storage compartment, a movement of the portable housing, a location of the portable housing”, para. 0022).
	Per claim 14, High meets the claim limitations as disclosed in the above rejection of claim 1.  Further, High teaches wherein the compartment is a first compartment, and wherein the climate-controlled container includes a second compartment to store goods, the second compartment being separated from the first compartment by a wall (“the portable container may comprise one or more sub-compartments and the system may provide instructions on what items to place into which compartments”, para. 0026).
	Per claim 15, High meets the claim limitations as disclosed in the above rejection of claim 14.  Further, High teaches wherein the controller is configured to control the at least one climate-control unit to maintain the first compartment within a first range of temperature values and to maintain the second compartment within a second range of temperature values, the first range of temperature values being different than the second range of temperature values (“the portable container may comprise one or more sub-compartments and the system may provide instructions on what items to place into which compartments (e.g. ice cream in the freezer compartment, lettuce in the crisper drawers, milk carton in the door compartment, etc.)”, para. 0026).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2017/0231237) in view of Gowans et al. (US 8,061,149).
	Per claim 7, High meets the claim limitations as disclosed in the above rejection of claim 4.  Further, High fails to explicitly teach wherein the information indicative of the operating conditions includes information indicative of whether the lid is opened or closed.  However, Gowans teaches a climate control container wherein information indicative of operating conditions include information indicative of whether a lid is opened or closed (i.e. col. 10, lines 14-25) for avoid energy waste (col. 10, lines 22-23).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide information indicative of operating conditions include information indicative of whether a lid is opened or closed, as taught by Gowans in the inventio of High, in order to advantageously avoid energy waste (col. 10, lines 22-23).
Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2017/0231237) in view of Lilke (US 2005/0132718).
	Per claim 8-11, High meets the claim limitations as disclosed in the above rejection of claim 1.  Further, High teaches the power interface and a plurality of electrical on the climate-controlled container (i.e. “the temperature control device 130 may be powered by a power source comprising one of more of a power cord, a power port, a power adapter, and a battery”, para. 0020) and the plurality of electrical contact being configured to be electrically coupled to a power source external to the climate-controlled container (110) (i.e. to clarify, there are necessarily a plurality of electrical contact on a power port that provide power and communication between the temperature control device and the power source) but fails to explicitly teach wherein the power interface includes a plurality of electrical contacts on a bottom portion of the climate-controlled container (claim 8), wherein the bottom portion of the climate- controlled container is configured to be placed on a shelving unit including a powered rail, and wherein at least one electrical contact of the plurality of electrical contacts is configured to receive power from the powered rail (claim 9), wherein the bottom portion of the climate- controlled container is configured to be placed on a transportation robot, and wherein at least one electrical contact of the plurality of electrical contacts is configured to receive power from the transportation robot (claim 10), and wherein the plurality of electrical contacts is a first plurality of electrical contacts, and wherein the climate-controlled container further comprises a second plurality of electrical contacts electrically coupled to the first plurality of electrical contacts (claim 11).
	However, Lilke taches an environmentally controlled container (15) wherein a power interface includes a plurality of electrical contacts on a bottom portion of the climate-controlled container (i.e. “An electrical receptacle 20 is provided at the rear of the frame for connecting to a plug 21 carried on the rear of the container”, para. 0058) (claim 8), wherein the bottom portion of the climate- controlled container (15) is configured to be placed on a shelving unit (10) including a powered rail (“bus structure”, para. 0059), and wherein at least one electrical contact of the plurality of electrical contacts is configured to receive power from the powered rail (para. 0059) (claim 9), and  wherein the plurality of electrical contacts is a first plurality of electrical contact (i.e. contacts for 23) and wherein the climate-controlled container further comprises a second plurality of electrical contacts (contacts for 24) coupled to the first plurality of electrical contacts (all elements of an assembly are “coupled” to one another) (claim 11) for energy efficient thermal storage system (para. 0044).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a power interface including a plurality of electrical contacts on a bottom portion of a climate-controlled container (claim 8), wherein the bottom portion of the climate- controlled container is configured to be placed on a shelving unit including a powered rail, and wherein at least one electrical contact of the plurality of electrical contacts is configured to receive power from the powered rail (claim 9), and wherein the plurality of electrical contacts is a first plurality of electrical contacts, and wherein the climate-controlled container further comprises a second plurality of electrical contacts electrically coupled to the first plurality of electrical contacts (claim 11), as taught by Lilke in the invention of High, in order to advantageously provide energy efficient thermal storage system (para. 0044).
Further, it is understood claim 10 includes the recitation “configured to be placed on a transportation robot” and “configured to receive power from the transportation robot” which are considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, the climate-controlled container is fully capable of being placed on a transportation robot and receive power from the transportation robot if the transportation robot is equipped with a platform and mating electrical contacts.
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lindbo (US 2016/0286998) teaches a multi-compartment locker system with individual cooling for each container.
Dantin (US 10,585,838) teaches a container rack system with a power rail and cooling delivery system for each system placed in the rack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763